Exhibit 10.3
FORM OF TARP CAPITAL PURCHASE PROGRAM
COMPLIANCE, AMENDMENT AND CONSENT AGREEMENT
     This TARP Capital Purchase Program Compliance, Amendment and Consent
Agreement, dated as of November 20, 2008 (the “Agreement”), is entered into by
and between                                         (the “Executive”) and
Associated Banc-Corp (the “Company”).
     WHEREAS, the Executive is a “senior executive officer” (as defined in
subsection 111(b)(3) of the Emergency Economic Stabilization Act of 2008 (the
“EESA”) and any guidance and regulations issued thereunder, including the
Interim Final Rule under 31 C.F.R. Part 30) of the Company (a “Senior Executive
Officer”); and
     WHEREAS, in connection with the purchase by the United States Department of
the Treasury (the “UST”) of certain preferred shares and related common stock
warrants of the Company (the “Purchased Securities”) and pursuant to a Letter
Agreement and a Securities Purchase Agreement, between the UST and the Company
(the “Purchase Agreement”), the Company is required to meet certain executive
compensation and corporate governance standards under Section 111(b) of EESA, as
implemented by guidance or regulation thereunder that has been issued and is in
effect as of the Closing Date (as defined in the Purchase Agreement) (such
guidance or regulation being hereinafter referred to as the “CPP Guidance”); and
     WHEREAS, as a condition to the Closing (as defined in Section 1.2(a) of the
Purchase Agreement), Section 1.2(d)(iv)(A) thereof provides that the Company is
required to have effected such changes to its compensation, bonus, incentive and
other benefit plans, arrangements and agreements (including golden parachute,
severance and employment agreements) (collectively, the “Compensation and
Benefit Arrangements”) with respect to its Senior Executive Officers (and to the
extent necessary for such changes to be legally enforceable, each of its Senior
Executive Officers shall have duly consented in writing to such changes), as may
be necessary, to comply with Section 111(b) of EESA and the CPP Guidance during
the time that the UST owns any Purchased Securities or any equity in the Company
acquired through such Purchased Securities; and
     WHEREAS, in consideration for the benefits the Executive will receive as a
result of the participation of the Company in the UST’s TARP Capital Purchase
Program, the Executive desires to modify the Compensation and Benefit
Arrangements with respect to which the Executive is a party or a participant, to
the extent necessary to comply with Section 111(b) of the EESA, the CPP Guidance
and the Purchase Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the covenants set
forth herein, the Executive and the Company hereby agree as follows:

1.   Amendments to the Compensation and Benefit Arrangements. Effective as of
the date hereof, the Executive hereby consents to the amendment of the
Compensation and Benefit Arrangements, specifically including, but not limited
to, each of the Executive’s outstanding equity awards listed on Schedule 1
hereto, and any other outstanding equity or non-equity award under any of the
Company incentive compensation plans, as

 



--------------------------------------------------------------------------------



 



    determined by the Company’s Board of Directors (the “Board”) or the
Compensation and Benefits Committee of the Board (the “Committee”) to be
necessary to comply with the executive compensation and corporate governance
requirements of Section 111(b) of the EESA and the CPP Guidance, and the
provisions of Sections 1.2(d)(iv), 1.2(d)(v) and 4.10 of the Purchase Agreement,
including as follows:

  (a)   In the event that any payment or benefit to which the Executive is or
may become entitled under the Compensation and Benefit Arrangements is a “golden
parachute payment” for purposes of Section 111(b) of the EESA and the CPP
Guidance, including the rules set forth in § 30.9 Q-9 of 31 C.F.R. Part 30, if,
and to the extent, the payment of which is prohibited to be made by the Company
under EESA and the CPP Guidance, then (i) the Company shall not make or provide
(nor shall the Company be obligated to make or provide), during the period that
the UST owns any Purchased Securities or any equity in the Company acquired
through such Purchased Securities, any such prohibited portion of such payment
or benefit to the Executive, and (ii) the Executive shall not be entitled to
receive, during the period that the UST owns the Purchased Securities or any
equity in the Company acquired through such Purchased Securities, any such
prohibited portion of such payment or benefit.     (b)   Any bonus or incentive
compensation paid to the Executive during the period that the UST owns the
Purchased Securities will be subject to recovery or “clawback” by the Company or
its affiliates (pursuant to the Company’s TARP Capital Purchase Program Clawback
Policy attached hereto as Exhibit A, as it may be amended from time to time) if,
and to the extent, the payments were based on materially inaccurate financial
statements or any other materially inaccurate performance metric criteria, all
within the meaning of Section 111(b) of the EESA and the CPP Guidance.     (c)  
In the event that the Committee determines that any bonus or incentive
compensation arrangement pursuant to which the Executive is or may be entitled
to a payment encourages the Executive to take “unnecessary and excessive risks
that threaten the value of the financial institution” (within the meaning of §
30.9 Q-4 of 31 C.F.R. Part 30), the Committee (or, if required by the applicable
arrangement, the Board), on behalf of the Company, shall take such action as is
necessary to amend any such bonus and/or incentive compensation arrangements to
eliminate such encouragement, and the Executive’s bonus and/or incentive
compensation will be determined pursuant to such amended arrangements.

2.   Miscellaneous.

  (a)   This Agreement shall be void and without effect ab initio if the Closing
(as defined in the Purchase Agreement) of the transactions contemplated by the
Purchase Agreement does not occur.

 



--------------------------------------------------------------------------------



 



  (b)   This Agreement may be executed in one or more counterparts, each of
which when executed shall be an original, but all of which when taken together
shall constitute one and the same agreement.     (c)   The Executive hereby
consents to the adoption of any amendment to any specific Compensation and
Benefit Arrangement which the Board or the Committee, as applicable, believes is
necessary or appropriate in order to (i) memorialize the terms and intent of
this Agreement, including, but not limited to, (1) the addition of the TARP
Capital Purchase Program Annex (in the form attached hereto as Exhibit B) to
each relevant Compensation and Benefits Arrangement, and (2) the adoption of the
Company’s TARP Capital Purchase Program Clawback Policy, and (ii) comply with
any subsequently-issued, applicable guidance under EESA that is either
(1) treated as being effective as of the Closing Date (as defined in the
Purchase Agreement), or (2) required by the UST as a condition of the Company’s
continued participation in the TARP Capital Purchase Program.     (d)   This
Agreement shall be governed by, and interpreted in accordance with, the laws of
the State of Wisconsin.

     IN WITNESS WHEREOF, the Company has caused this Agreement to executed by
its duly authorized representative and the Executive executed this Agreement as
of the day and year first above written.

              EXECUTIVE   ASSOCIATED BANC-CORP    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
EXECUTIVE’S EQUITY AWARDS

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TARP CAPITAL PURCHASE PROGRAM CLAWBACK POLICY

 



--------------------------------------------------------------------------------



 



Exhibit A
ASSOCIATED BANC-CORP
TARP Capital Purchase Program Clawback Policy
This TARP Capital Purchase Program Clawback Policy (this “Policy”), adopted by
the Associated Banc-Corp (the “Company”) Board of Directors (the “Board”) as of
November 20, 2008, has been established as part of the Company’s participation
in the TARP Capital Purchase Program (the “CPP”) of the United States Treasury
Department (“UST”). This Policy is intended to comply with Section 111(b)(2)(B)
of the Emergency Economic Stabilization Act of 2008 (“EESA”), as implemented by
guidance and regulations thereunder in effect as of November 20, 2008 (any such
guidance or regulation being referred to hereinafter as “CPP Guidance”).
During the time period UST holds an equity or debt position acquired under the
CPP, any bonus or incentive compensation paid to any of the Company’s “senior
executive officers” or “SEOs,” within the meaning set forth in CPP Guidance, to
the extent based on materially inaccurate financial statements or any other
materially inaccurate performance metric criteria will be subject to recovery or
“clawback” by the Company.
This Policy will be administered by the Board’s Compensation and Benefits
Committee (the “Committee”), unless otherwise determined by the Board, in
accordance with the following:
§ Notwithstanding anything in any policy, plan, program, agreement or
arrangement of the Company or any of the affiliates in its “controlled group,”
within the meaning of §30.1 Q-1(b) of 31 C.F.R. Part 30 or any subsequent
applicable CPP Guidance, to the contrary, all determinations, actions and
interpretations made pursuant to this Policy shall be made in accordance with
EESA and any applicable CPP Guidance.
§ If the Committee determines, in its sole and absolute discretion, that an SEO
received a payment, or payments, of bonus or incentive compensation (including,
without limitation, any non-equity short- or long-term bonus or any equity
compensation) that is based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria used in determining or
setting such bonus or incentive compensation, then the Committee shall determine
the amount of any such bonus or incentive compensation that was paid as a result
of such materially inaccurate financial statements and/or performance metric
criteria (the “Overpayment Amount”). The Committee shall, promptly after making
such determination, send such SEO a notice of recovery (“Recovery Notice”) which
shall specify the Overpayment Amount and the terms for prompt repayment thereof.
The Board shall have the authority to amend or terminate this Policy to the
extent necessary to comply with the requirements of EESA and the CPP Guidance.
The Committee shall have the authority to establish rules and procedures for
administering this Policy, all of which shall comply with the requirements of
EESA and the CPP Guidance.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TARP CAPITAL PURCHASE PROGRAM ANNEX

 



--------------------------------------------------------------------------------



 



Exhibit B
TARP Capital Purchase Program Annex
Notwithstanding anything in the Plan to the contrary, during the period when the
United States Department of the Treasury (the “UST) owns any debt or equity of
the Company in connection with the Company’s participation in the UST’s TARP
Capital Purchase Program, with respect to any Participant or Optionee (as
applicable) who, as determined by the Compensation and Benefits Committee of the
Company’s Board of Directors (the “Committee”), is or becomes a “senior
executive officer” (as defined in subsection 111(b)(3) of the Emergency Economic
Stabilization Act of 2008 (the “EESA”) and the guidance regulations issued
thereunder, including the Interim Final Rule under 31 C.F.R. Part 30 (the “CPP
Guidance”)) with respect to the Company (a “Senior Executive Officer”) shall be
subject to the following provisions.

  (a)   To the extent any payment or benefit to which such Senior Executive
Officer is or may become entitled under the Plan is a “golden parachute payment”
for purposes of Section 111(b) of EESA and the CPP Guidance, including the rules
set forth in § 30.9 Q-9 of 31 C.F.R. Part 30 (“Golden Parachute Payment”), if,
and to the extent, the payment of which is prohibited to be made by the Company
under EESA and the CPP Guidance, then (i) the Company shall not make or provide
(nor shall the Company be obligated to make or provide), any such prohibited
portion of such payment or benefit to such Senior Executive Officer, and
(ii) such Senior Executive Officer shall not be entitled to receive any such
prohibited portion of such payment or benefit. All payments that would be Golden
Parachute Payments to such Senior Executive Officer (whether arising under the
Plan or any other plan, program or arrangement of, or agreement with, the
Company) shall be aggregated and reduced, as determined by the Committee, in the
following order until the aggregate amount of all payments remaining due to such
Senior Executive Officer no longer constitute Golden Parachute Payments:

  (i)   first, if and to the extent necessary, payments of cash severance shall
be eliminated in reverse order based on the date they would have otherwise
become due;     (ii)   then, if and to the extent necessary, vesting of equity
awards shall be eliminated in reverse order based on the grant date of such
awards (i.e, last granted, first eliminated);     (iii)   then, if and to the
extent necessary, payments of other forms of deferred compensation shall be
eliminated.

  (b)   Any bonus or incentive compensation paid to such Senior Executive
Officer under the Plan will be subject to recovery or “clawback” by the Company
or its affiliates pursuant to the Company’s TARP Capital Purchase Program
Clawback Policy, as in effect from time to time (the “Policy”), if, and to the
extent, the payment of any such bonus or incentive compensation was based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria, as determined pursuant to the Policy, Section
111(b) of EESA and the CPP Guidance.

 



--------------------------------------------------------------------------------



 



  (c)   The provisions of this Annex shall be interpreted in compliance with
EESA and any applicable CPP Guidance. For purposes of this Annex, references to
the Company shall be deemed to include all entities in the Company’s controlled
group (as determined pursuant to the CPP Guidance).

 